Filing Date: 7/3/2019
Claimed Domestic Priority: NONE
Claimed Foreign Priority: 12/31/2018 (KR 10-2018-0173646)
Applicant: Lee
Examiner: Raj R. Gupta
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 1, the claim recites the limitation "an exposed part of each of the thin film transistors".  It is unclear what the exposed part is exposed from or exposed by, rendering the claim indefinite.  For the purposes of examination with regard to the prior art, this 
Claim 2 depends from claim 1 and inherits its deficiencies.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 3, 4, and 6-8 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Yamazaki et al. (US 2003/0094615).
With regard to claim 3, Yamazaki teaches, in Fig 1, an organic light emitting display device comprising: at least one thin film transistor (TFT) (306) on a substrate (101); a first electrode (126) electrically connected to the at least one TFT; a bank (128) to expose an emission part of the first electrode; a dielectric layer (129) on an upper flat surface and a side surface of the bank, and to reflect and absorb light in an ultraviolet range (formed of silicon nitride, [0058]); an organic light emitting layer (130) to overlap the emission part and on the dielectric 
With regard to claim 4, Yamazaki teaches, in Fig 1, that the organic light emitting layer is not formed on the upper flat surface of the bank (region 301).
With regard to claim 6, Yamazaki teaches, in Fig 1, that the ultraviolet range is a wavelength of about 10 nm to 400 nm (silicon nitride has this property).
With regard to claim 7, Yamazaki teaches, in Fig 1, that the dielectric layer is an inorganic film ([0058]).
With regard to claim 8, Yamazaki teaches, in Fig 1, that the dielectric layer comprises at least one selected from the group consisting of ZnOx, TiOx, SixNy and TaxOy ([0058]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 15-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (US 2003/0094615) in view of Kim et al. (US 2018/0286925).
With regard to claim 1, Yamazaki teaches, in Fig 1, an organic light emitting display device comprising: thin film transistors (303-306) on a substrate (101); a planarization film (115) to cover the thin film transistors; an electrode (126) connected to an exposed part of each of the thin film transistors; a bank (128) to expose a part of the electrode to define an emission part; an ultraviolet (UV) blocking layer (129) on surfaces of the bank except for an upper surface of the electrode corresponding to the emission part, wherein the ultraviolet blocking layer reflects and 
Yamazaki does not explicitly teach a spacer on the bank; and that the UV blocking layer is on surfaces of the spacer.
Kim teaches, in Fig 3, a spacer (191) on the bank (180); and that the UV blocking layer (310) is on surfaces of the spacer to, “prevent or minimize defects of the organic light emitting layers,” ([0061]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the device of Yamazaki with the spacer of Kim to prevent or minimize defects.
In reference to the claim language referring to "incident from an upper surface of the dielectric layer which is not in contact with the bank and the spacer" intended use and other types of functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963); Ex parte Masham, 2USPQ2d 1647 (Bd. Pat. App. &Inter. 1987).  In the instant case, as explained above, Yamazaki shows all structural limitations specifically recited in the claim and it appears that the recited functional limitation, which is a mere intended use, does not affect the structure of Yamazaki’s device.
With regard to claim 2
With regard to claim 5, Yamazaki teaches most of the limitations of this claim as set forth above with regard to claim 3.
Yamazaki also teaches, in Fig 1, a planarization film (115) to cover the at least one thin film transistor.
Yamazaki does not explicitly teach a spacer on the bank, wherein the dielectric layer is further on the spacer.
Kim teaches, in Fig 3, a spacer (191) on the bank (180), wherein the dielectric layer (310) is further on the spacer to, “prevent or minimize defects of the organic light emitting layers,” ([0061]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the device of Yamazaki with the spacer of Kim to prevent or minimize defects.
With regard to claim 15, Kim teaches, in Fig 3, that the spacer and the bank are formed of the same material ([0062]).
With regard to claim 16, Kim teaches, in Fig 3, that the spacer and the bank are formed of polyamide or polyimide ([0060]).
With regard to claim 17, Yamazaki teaches, in Fig 1, that the planarization film is an organic film including a photoactive compound (PAC) ([0057]).
With regard to claim 18, Kim teaches, in Fig 3, that the dielectric layer (here taking 300 as the dielectric layer) includes first ultraviolet (UV) blocking films (310) and second UV blocking films (330) on the first UV blocking films.
With regard to claim 20.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (US 2003/0094615) in view of Kim et al. (US 2018/0286925) and Mitsuya et al. (US 2008/0303424).
With regard to claim 11, Yamazaki/Kim teach most of the limitations of this claim as set forth above with regard to claim 5.
Yamazaki/Kim do not explicitly teach that an opening in the dielectric layer exposes an upper flat surface of the spacer.
Mitsuya teaches, in Fig 6, that an opening (52) in the dielectric layer (64) exposes an upper flat surface of the spacer (50) so that, “problems resulting from outgassing, such as emission failure, can be prevented,” ([0166]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the device of Yamazaki/Kim with the dielectric layer opening of Mitsuya to prevent problems resulting from outgassing, such as emission failure.
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to anticipate or render obvious claimed limitations of wherein a contiguous region of a part of the side surface of the spacer and the upper flat surface of the spacer is exposed by an opening in the dielectric layer, when taken in concert with all the other limitations of the base claim and any intervening claims.  
Response to Arguments
Applicant's arguments filed 5/11/2021 have been fully considered but they are not persuasive. 
The Applicants argue:
The Office Action further states on pages 6 and 7 that the fourth inorganic insulating layer 129 formed of the silicon nitride at least one of reflect and absorb light in an ultraviolet range, referring the paragraph [0058] of Yamazaki. However, Yamazaki totally fails to disclose that the fourth inorganic insulating layer 129 absorbs or reflects UV light from an external hight  That is, paragraph [0056] of Yamazaki shows that the display device of Yamazaki emits as a bottom emission type, thus the fourth inorganic insulating layer 129 cannot reflect or absorb the UV light since the external light providing the UV light does not affect the fourth inorganic insulating layer 129. Specifically, as shown in paragraph [0056] of Yamazaki, light from the light-emitting device 309 is radiated through the substrate 101, thus the display device of Yamazaki emits the light as a bottom emission type. In this case, a viewer views the substrate 101 as a display surface, so that external light is incident to the Yaniazaki device from the bottom, and not from the top where the fourth inorganic layer 129 is present, so that there is no ultraviolet range light at an upper surface of the fourth inorganic layer 129 since there is no sunlight (i.e., external light) which cause or provide the ultraviolet range light. Therefore, Yamazaki fully fails to disclose or suggest the claimed features of "an ultraviolet (UV) blocking layer on surfaces of the bank and the spacer except for an upper surface of the electrode corresponding to the emission part, wherein the ultraviolet blocking layer reflects and absorbs an ultraviolet range light incident from an upper surface of the ultraviolet bockhin--aer which is not in contact with the surfaces of the bank and the spacer; and an organic light emitting layer on both of the upper surface of the electrode in the emission part and the upper surface of the UV blocking layer around the emission part" of claim 1 (emphasis added).

The Examiner responds:
As set forth in the rejection above, the specific functionality set forth in the claims is a functional limitation, where the limitation is based on a hypothetical situation where a light is present and incident as recited.  If the device of Yamazaki is capable of fulfilling the function, then it meets the claim.  Here, the layer 129 absorbs and reflects any UV light that would be incident on it, meeting the claim.  As to the device of Yamazaki being a bottom-emission type, the device of Yamazaki can be either made to be top or bottom emission.  Please see Figures 24A and 24B, which clearly show that the device can be a top emission device.  Please also note that paragraph [0056] discusses the “the case of a structure such that emitted light is radiated through the substrate 101,” but does not state that the other case of emitted light being radiated away from the substrate is untaught.  In fact, this indicates the opposite, that both cases are being considered.  Furthermore, at paragraph [0068], Yamazaki indicates that the top substrate 134 can 
All other arguments have been fully addressed in prior Office Actions or in the rejections set forth above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJ R GUPTA whose telephone number is (571)270-5707.  The examiner can normally be reached on 9:30AM-4PM, 8PM-10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 21236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAJ R GUPTA/Primary Examiner, Art Unit 2829